DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 3-11, and 13-20 are directed to invention non-elected without traverse.  Accordingly, claims 21-23 been cancelled.

Response to Amendment
This Office action is in response to the communication filed 12/03/2020.
Applicant’s arguments, see pages 3 and 4, filed 12/03/2020, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1, 3-11, and 13-20 has been withdrawn. 
The Amendments to Claims 1, 3-4, 11, and 13-14, filed 12/03/2020, are acknowledged and accepted.
The Cancellation of Claims 2 and 12, filed 12/03/2020, are acknowledged and accepted.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



  Reasons for Allowance
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a dimmable window apparatus having all the claimed features of applicant's instant invention, specifically including:  in claims 1 and 11, the first linear polarizing film and the second linear polarizing film having respectively a first axis of polarization and a second axis of polarization, the second axis of polarization being electronically-controllable; an eye tracker arranged to measure a position and movement of a user’s eve in order to determine a point of gaze on the window; and a processor configured to control the second axis of polarization in response to or based on the point of gaze determined by measurement of the position and movement of the user’s eye, and thereby control the opacity of the window that is defined by the first axis of polarization and the second axis of polarization relative to one another, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872